DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 08/06/2021.
	Claims 1-20 are pending in this application.

Acknowledges

2. 	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statements (IDS) filed on 08/06/2021.  The references cited on the PTOL 1449 form have been considered.
Applicant is requested to cite any relevant prior art if being aware on form PTO-1449 in accordance with the guidelines set for in M.P.E.P. 609.

Specification

3.	The specification has been checked to the extent necessary to determine the presence of possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1-3, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shue et al. (US 2013/0320459)
	Regarding claim 1, Shue discloses a complementary field effect transistor (CFET) device comprising: 
	an nFET channel device 130 (see fig. 7B, and para. 0012) and a pFET channel device 230; and 
	an airgap 154 defined directly between the nFET channel device 130 and the pFET channel device 230.

	Regarding claim 2, Shue discloses the CFET of claim 1, wherein the airgap 154 is horizontally aligned with a dielectric layer 24 (see fig. 1).

	Regarding claim 3, Shue discloses the CFET of claim 2, wherein the airgap 154 is vertically aligned with at least one metal contact 144/244.  See fig. 7B.

	Regarding claim 8, Shue discloses the CFET of claim 1, wherein a dielectric 150 defines sidewall boundaries of the airgap 154.  See fig. 7B.

	Regarding claim 9, Shue discloses the CFET of claim 8, wherein the dielectric 150 directly contacts portions of a top surface of the pFET channel device.  See fig. 7B.

	Regarding claim 10, Shue discloses the CFET of claim 8, wherein the dielectric 150 directly contacts portions of a bottom surface of the nFET channel device.  See fig. 7B.

Claim Rejections - 35 U.S.C. § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frougier et al. (US 10,256,158) 
	Regarding claim 1, Frougier discloses a complementary field effect transistor (CFET) device comprising: 
	an nFET channel device 166 (see fig. 5) and a pFET channel device 162; and 
	an isolation 140 layer structure (SiO2, see also figs. 68-69, and col. 13, lines 14-32; or isolation layer 144, figs. 1, 19-23, col. 3, line 59 – col. 4, line 50) defined directly between the nFET channel device 166 and the pFET channel device 162.

	Frougier teaches that the isolation layer 140 or 144 is of oxide material (SiO-2).  Frougier fails to teach an airgap defined directly between the nFET channel device and the pFET channel device.

	However, it would have been obvious to one of ordinary skills in the art at the time the invention was made to modify the invention of Frougier so that the oxide isolation layer 140/144 of Frougier being replaced by an airgap isolation region.  It would have been obvious and well known to those of ordinary skills in the art that replacing such (SiO2) oxide isolation layer/structure by an airgap would further reduce the dielectric constant (due to lower dielectric constant of air) of the isolation structure, therefy significantly reduce the capacitance between adjacent devices.

	Regarding claim 2, Frougier disclsoes the CFET of claim 1, wherein the airgap (replacing for SiO2 layer 140 in fig. 5) is horizontally aligned with a dielectric layer 110.

	Regarding claim 3, Frougier discloses the CFET of claim 2, wherein the airgap is vertically aligned with at least one metal contact (contact 154 in fig. 5).

	Regarding claim 4, Frougier discloses the CFET of claim 3, wherein the nFET channel device and the pFET channel device are disposed between a plurality of nanosheet stacks 114, 118, 150.  See fig. 5.

	Regarding claim 5, Frougier discloses the CFET of claim 4, wherein each of the plurality of nanosheet stacks includes alternating layers of a first material and a second material.  See fig. 5.

	Regarding claim 6, Frougier discloses the CFET of claim 1, wherein a size of the pFET channel device 162 is greater than a size of the nFET channel device 166.  See fig. 5.

	Regarding claim 7, Frougier discloses the CFET of claim 1, wherein a width of the airgap is approximately equal to a width of the nFET channel device.  See col. 2, lines 20-32.

	Regarding claim 8, Frougier discloses the CFET of claim 1, wherein a dielectric 110 defines sidewall boundaries of the airgap.  See fig. 5.

	Regarding claim 9, Frougier discloses the CFET of claim 8, wherein the dielectric 110 directly contacts portions of a top surface of the pFET channel device.  See fig. 5.

	Regarding claim 10, Frougier discloses the CFET of claim 8, wherein the dielectric 110 directly contacts portions of a bottom surface of the nFET channel device.  See fig. 5.

	Regarding claim 11, Frougier discloses the CFET of claim 1, wherein an upper boundary and a lower boundary of the airgap (replacing isolation 140 in fig. 5) are defined by a bottom surface of the nFET channel device and a top surface of the pFET channel device, respectively.  See fig. 5.

	Regarding claim 12, , Frougier discloses a complementary field effect transistor (CFET) device comprising: 
	an nFET channel device 166 (see fig. 5); 
	a pFET channel device 162 vertically aligned with the nFET channel device 166; and 
	an isolation layer structure 140 (SiO2, see also figs. 68-69, and col. 13, lines 14-32; or isolation layer 144, figs. 1, 19-23, col. 3, line 59 – col. 4, line 50) defined between the nFET channel device 166 and the pFET channel device 162.

	Frougier teaches that the isolation layer 140 or 144 is of oxide material (SiO-2).  Frougier fails to teach an airgap defined directly between the nFET channel device and the pFET channel device.

	However, it would have been obvious to one of ordinary skills in the art at the time the invention was made to modify the invention of Frougier so that the oxide isolation layer 140/144 of Frougier being replaced by an airgap isolation region.  It would have been obvious and well known to those of ordinary skills in the art that replacing such (SiO2) oxide isolation layer/structure by an airgap would further reduce the dielectric constant (due to lower dielectric constant of air) of the isolation structure, therefy significantly reduce the capacitance between adjacent devices.
  
	Regarding claims 13-19, and 20, Frougier discloses the CFET comprising all claimed limitations.  See the rejections of claims 2-8, and 11, respectively.

Conclusion

8.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        November 5, 2022